Title: To George Washington from August 1780in Mottin de La Balme, 5 March 1780
From: Mottin de La Balme, Augustin
To: Washington, George


          
            Sir
            philadelphia the v. mch 1780
          
          Though I have not been happy enough as to give your Excellency proofs of my zeal for the american cause, you So honourably defend, I no less dare flatter meself that His Excellency has not been insensible to it, and will be So good as to grant me the following as King.
          I intend to travel within a little while Towards the Southern States of america, where I may be confonded with many adventurers, because Mr Lovel one of the honorable the Congress has lost the recommending letters, I intrusted with, when I moved for an employement in phyladelphia.
          Some of those letters were exibited To your Excellency at the time of my arrival in this Continent. I Hope thas, in consquence of the good Character They gave me, you will be pleased To give me one of yours To indemify me of their being lost.
          I entertain a Too high Idea of the equitable procedings of your Excellency Towards the foreigners not to expect with a Secure Confidence Such a favour of yours. I am with the greatest respects of His Excellency The most obedient and humble Servant
          
            De la Balme
          
        